JAMES E. ANDERSON AND CHERYL J. LATOS, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, RespondentAnderson v. Comm'rDocket No. 17158-99L.  United States Tax Court2003 U.S. Tax Ct. LEXIS 30; June 18, 2003, Decided Anderson v. Comm'r, T.C. Memo 2003-112">T.C. Memo 2003-112, 2003 Tax Ct. Memo LEXIS 113">2003 Tax Ct. Memo LEXIS 113 (T.C., 2003)Motion to reconsider opinion and vacate decision granted in part and denied in part. Decision vacated. Findings of fact and opinion amended.  *30 Joel Gerber, Judge.  Joel GerberORDEROn May 13, 2003, petitioners filed a Motion to Reconsider Opinion and Vacate Decision. The motion relates to our Memorandum Findings of Fact and Opinion, filed April 21, 2003, (), and our Order and Decision entered April 25, 2003, in which it was held that respondent could proceed with collection of petitioners' tax liabilities. Respondent's Objection to Petitioners' Motion to Reconsider Opinion and Vacate Decision was filed June 13, 2003. The Court has carefully considered the parties arguments, and it is herebyORDERED that so much of petitioner's above-referenced motion as moves to vacate decision is granted and the Court's decision entered April 25, 2003, is hereby vacated and set aside. It is furtherORDERED that so much of the above-referenced motion as moves to reconsider the Court's opinion filed April 21, 2003, is granted to the extent that the Court's Memorandum Findings of Fact and Opinion, filed April 21, 2003 (), is amended as follows:On page 14, delete the last complete sentence of the last paragraph which reads "The record is silent on whether petitioners sought to*31  meet with Appeals and/or whether they were afforded Appeals consideration after recission of the January notice and issuance of the May notice." and substitute in lieu thereof the following: "Petitioners sought to meet with Appeals, but the record is silent on whether they were afforded Appeals consideration after rescission of the January notice and issuance of the May notice."It is furtherORDERED that the Court's Memorandum Findings of Fact and Opinion, filed April 21, 2003, (), in all other respects remains unchanged. It is furtherORDERED that in all other respects, Petitioners' Motion to Reconsider Opinion and Vacate Decision, filed May 13, 2003, is denied.Joel GerberJudgeDated: Washington, D.C.June 18, 2003